UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBERS 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30, 2009 DATE OF REPORTING PERIOD: MARCH 31, 2009 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the Market Overview letter reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. See Note 9 in the Notes to Financial Statements for information regarding the Cash Management Funds participation in the U.S. Department of the Treasury Temporary Guarantee Program for Money Market Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Market Overview FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Dear Investor: The reporting period was defined by the global economic crisis. Policymakers responded in force, and as such, events in Washington, D.C. drove much of the markets movement during the period. Under the Bush administration, the $700 billion Troubled Asset Relief Program (TARP) was signed into law, becoming one of the largest economic interventions in the countrys history. The Obama administration followed up with a fiscal stimulus plan and the announcement and implementation of its Financial Stability Plan. The Federal Reserve (the Fed) also entered unprecedented territory, cutting its target federal funds rate to historic lows  between zero and 25 basis points  and announcing a plan to pump more than $1 trillion into the economy. Despite these actions, economic woes persisted, and in some cases, intensified during the period. Consumers were fearful, and pulled back sharply on spending. The U.S. economy shrank at a 6.3% pace in the fourth quarter of 2008, and 6.1% in the first quarter of this year. In March, the unemployment rate rose to 8.5%, the highest level in over 25 years. Bond market returns in the aggregate were positive: the Merrill Lynch Broad Market Index was up 4.2% for the two quarters. But returns by sector varied, from 7.4% in the Treasury sector to 13.5% in the high yield (i.e., below investment grade) bond market. High quality bonds benefited from the substantial decline in benchmark U.S. Treasury rates. Specifically, the two-year U.S. Treasury note yield fell from 2.0% to 0.8%, and the ten-year note yield fell from 3.8% to 2.7%. High quality mortgage-backed bonds returned 6.6%. The market benefited from the ongoing purchases of Fannie Mae, Freddie Mac, and Ginnie Mae mortgage-backed securities by the Fed and the Treasury. The governments commitment to support the mortgage-backed market was underlined by the Feds announcement in March that it would increase its purchase program from $500 billion to $1.25 trillion and extend the program through 2009. The investment grade corporate bond market returned 0.1% as the slowing economy and concern about financial issuers affected performance. High yield corporate bonds (sometimes referred to as high risk or junk bonds) returned 13.5%, reflecting the very weak economy. 1 Market Overview (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS The tax-exempt bond market returned 4.3%. Virtually all of the return occurred in January, which was the best month in the thirty-year history of Merrill Lynchs Municipal Master Index. The market benefited from substantial demand from individuals, both through direct purchases and mutual funds, as well as from total return investors who viewed municipal bonds as attractive relative to other sectors of the bond market. In the money markets, the actions by the Fed and the Treasury Department to restore liquidity following the Lehman bankruptcy were successful. As the period ended, the money markets were functioning normally, with yields at very low levels as a result of the Feds rate cuts. In the equities markets, the reporting period was marked by record-setting lows and continued extreme volatility. In the U.S., all segments of the market posted steep losses: large-cap stocks, as measured by the S&P 500 Index, were down 30.5%; mid-cap stocks, as measured by the S&P MidCap 400 Index, fell 32.8%; and small-cap stocks, as measured by the Russell 2000 Index, lost 37.8%. Performance was not much better in international markets, as the MSCI EAFE Index, an index that measures performance in developed markets, excluding the U.S., was down 32.0% in U.S. dollars. There were some reasons for cautious optimism by equity investors during the period. March saw a sharp turnaround in the form of a 20% rally in the Dow Jones Industrial Average (the Dow) over a span of three weeks. This sharp rebound marked the Dows fastest rise from a bear market low since 1938. Signs of an economic bottom may be beginning to appear. There was an unexpected lift in home sales during the period, as prices became more affordable to families and renters who had previously been priced out of the market. More unexpected, yet positive, news came from a few heavyweights in the financial sector when Citigroup, JP Morgan Chase, and Bank of America all announced that they were profitable in January and February 2009. However, overall the sector continued to struggle: financials fell 24% worldwide during the period. It remains to be seen if this rally will be the one to break the current bear market trend. There may be several such rebounds before a final capitulation marks the end of a bear market. 2 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Edwin D. Miska Director of Equities First Investors Management Company, Inc. Clark D. Wagner Director of Fixed Income First Investors Management Company, Inc. May 1, 2009 This Market Overview is not part of the Funds financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The Market Overview reflects conditions through the end of the period as stated on the cover. Market conditions are subject to change. This Market Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in mutual funds. For stock funds, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock funds, such as small-cap, global and international funds. For bond funds, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, longer-term bonds fluctuate more than shorter-term bonds in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. You should consult your prospectus for a precise explanation of the risks associated with your fund. 3 Understanding Your Funds Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only), a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, October 1, 2008, and held for the entire six-month period ended March 31, 2009. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/08) (3/31/09) (10/1/083/31/09)* Expense Example  Class A Shares Actual $1,000.00 $1,004.61 $3.90 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.04 $3.93 Expense Example  Class B Shares Actual $1,000.00 $1,001.40 $7.09 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.80 $7.14 * Expenses are equal to the annualized expense ratio of .78% for Class A shares and 1.42% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2009, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND March 31, 2009 Principal Interest Amount Security Rate * Value CORPORATE NOTES71.7% $ 1,200M 3M Co., 11/6/09 1.07 % $1,228,737 Abbott Laboratories: 7,000M 4/7/09 (a) 0.35 6,999,591 2,000M 5/15/09 2.86 2,006,020 800M 5/15/09 2.80 802,399 585M Atlantic Richfield Co., 4/15/09 1.07 586,053 6,000M Becton Dickinson & Co., 4/6/09 0.25 5,999,792 4,400M BP Capital Markets PLC, 3/15/10 1.55 4,537,307 2,000M Chevron Funding Corp., 4/24/09 0.28 1,999,642 3,000M Citigroup Funding Inc., 5/6/09 0.30 2,999,125 8,000M Coca-Cola Co., 4/14/09 (a) 0.37 7,998,931 2,605M DuPont (E.I.) de Nemours & Co., 10/15/09 1.55 2,678,903 2,350M Electric Data Systems Corp., 10/15/09 1.41 2,421,832 8,000M Emerson Electric Co., 6/18/09 (a) 0.28 7,995,146 8,500M Fannie Mae, 4/3/09 0.33 8,499,844 Freddie Mac: 5,000M 4/24/09 0.32 4,998,977 1,500M 5/11/09 0.26 1,499,567 6,700M 5/11/09 0.37 6,697,244 9,500M 5/13/09 0.40 9,495,563 General Electric Capital Corp.: 2,276M 4/1/09 2.80 2,276,000 1,000M 9/1/09 2.25 1,007,705 2,000M 9/15/09 2.59 2,018,237 Illinois Tool Works, Inc.: 2,500M 4/6/09 (a) 0.38 2,499,868 8,000M 5/8/09 (a) 0.42 7,996,544 International Business Machines Corp.: 500M 6/1/09 1.50 502,386 2,675M 9/15/09 1.46 2,709,624 3,095M John Deere Capital Corp., 7/15/09 1.40 3,121,638 2,900M Johnson & Johnson, 6/8/09 (a) 0.33 2,898,192 7,000M Kimberly-Clark Worldwide, 5/1/09 (a) 0.32 6,998,133 3,700M Northwest Natural Gas Co., 5/14/09 (a) 0.65 3,697,124 7,000M PepsiCo, Inc., 4/16/09 (a) 0.19 6,999,446 4,000M Pfizer, Inc., 6/5/09 (a) 0.35 3,997,472 Pitney Bowes Credit Corp.: 5,000M 9/15/09 1.80 1,622,937 1,585M 9/15/09 3.17 5,151,401 800M 9/15/09 1.27 826,084 6 Principal Interest Amount Security Rate * Value CORPORATE NOTES (continued) Procter & Gamble Co.: $ 345M 8/10/09 2.50 % $ 352,363 1,500M 9/15/09 0.99 1,539,774 2,000M Procter & Gamble International Finance, 7/6/09 5.30 2,016,717 4,500M SBC Communications, Inc., 9/15/09 1.70 4,548,671 4,000M Toyota Motor Credit Corp., 4/23/09 0.40 3,999,022 2,000M United Technologies Corp., 6/1/09 1.13 2,017,930 960M Vastar Resources, Inc., 4/1/09 0.90 960,000 Wal-Mart Stores, Inc.: 3,000M 8/10/09 2.27 3,049,423 2,500M 8/10/09 2.50 2,538,879 2,000M 8/10/09 1.46 2,038,802 1,500M 8/10/09 1.90 1,526,593 Total Value of Corporate Notes (cost $158,355,638) 158,355,638 FLOATING RATE NOTES19.7% 1,500M AstraZeneca PLC, 9/11/09 1.61 1,502,909 1,500M BP Capital Markets PLC, 3/17/10 1.53 1,502,005 5,000M Federal Home Loan Bank, 10/13/09 1.19 5,004,400 Freddie Mac: 2,250M 10/8/09 0.46 2,247,943 4,000M 1/8/10 0.61 4,001,533 6,750M IBM International Group Capital, LLC, 7/29/09 1.52 6,752,019 4,210M Monongallia Health Systems, 7/1/40 1.00 4,210,000 700M Port Blakely Community WA Rev., 2/15/21 0.95 700,000 2,880M Procter & Gamble Co., 3/9/10 1.46 2,886,422 3,500M Procter & Gamble International Finance, 7/6/09 (b) 1.42 3,501,205 3,000M Toyota Motor Credit Corp., 1/29/10 2.43 3,000,000 3,175M University of Oklahoma Hospital Rev., 8/15/21 0.85 3,175,000 5,000M Walt Disney Co., 9/10/09 1.39 5,001,294 Total Value of Floating Rate Notes (cost $43,484,730) 43,484,730 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND March 31, 2009 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS4.7% Federal Home Loan Bank: $ 3,500M 4/30/09 2.63 % $ 3,500,000 1,250M 12/15/09 (c) 1.55 1,250,000 1,500M 1/6/10 0.93 1,529,186 2,000M 1/26/10 1.00 1,997,866 2,000M Freddie Mac, 2/5/10 1.05 2,000,000 Total Value of U.S. Government Agency Obligations (cost $10,277,052) 10,277,052 BANKERS ACCEPTANCES2.3% 5,000M Bank of America NA, 4/20/09 (cost $4,998,468) 0.58 4,998,468 U.S. GOVERNMENT OBLIGATIONS.9% 2,000M U.S. Treasury Bills, 6/25/09 (cost $1,998,963) 0.22 1,998,963 Total Value of Investments (cost $219,114,851)** 99.3 % 219,114,851 Other Assets, Less Liabilities .7 1,642,554 Net Assets 100.0 % $220,757,405 *
